Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowable because none of the prior art discloses or fairly suggests a measuring circuit for measuring the conductivity of a medium, comprising: a first switch adapted to switch a connection between the input of the first switch and the first output of the first switch to a connection between the input of the first switch and the second output of the first switch, wherein the input of the first switch is connected to the second end of the first resistor;  wherein the first end of a second resistor is connected to the second output of the first switch; a second switch adapted to switch a connection between the first input of the second switch and the output of the second switch to a connection between the second input of the second switch and the output of the second switch, wherein the first input of the second switch is connected to a second circuit port, wherein the second input of the second switch is connected to the second end of the second resistor, and wherein the output of the second switch is connected to a third circuit port; a third resistor, wherein the first end of the third resistor is connected to the second end of the second resistor; a third switch adapted to open a
connection between the input of the third switch and the output of the third switch, wherein the
input of the third switch is connected to the second end of the third resistor, and wherein the output
of the third switch is connected to a fifth circuit port and a circuit reference point; and in the combination as claimed in claim 1. 


. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867